Hon. Edgar Maddox       OpinionNo.~O-3&5,
county Attorney        Be:' Transferericeof propertyfrom the Santo
Palo Pinto,County      IndependentSchool Districtto the Big Sunday
Palo Pinto, Texas      Common School Mstrict Number 11 of Erath
                       .county.
Dear Sir:
          +fehave your letter requestingour opinionon the following
state of facts:
         ~@n September11;1935, the County Board of Trusteesof Erath
County was requestedby~Hr.H. H. Allen, the owner of a 251-acretract
of land, to transfersuch land from the Big Sunday Cmmnon School Dis-
trict No. ll~of Erath C~ounty
                            to the Santo IndependentSchool District
of Erath and Palo Pinto Counties. On September17, 1935, the trustees
of the Big SundayDistrict directeda letter to the County Board of
Trusteesadvlsingthe1r.a.greement  to the transferof the H. H. Allen
251-acretract to the Santo IndependentSchoolMstrict. The record
also~indicatesthat the trusteesof the Santo IndependentSchool.Dis-
trict were agreeableto the acceptanceof such land as,a .partof their
district. Subsequently,that is, on July 29, 1936,'the~~+unty  Board of
Trusteesof Erath County officiallytransferredthis propertyto the
Santo IndependentSchool District. In the year 1938the Santo Independ-
ent School Districtand the Buck Creek Ccmmon School DistrictNo; &l of
Palo Pinto Countywere consolidatedand subsequentlyan assumptionelec-
tion was held spreadingthe outstandingbonded indebtednessover the
newly consolidateddistrict,and on August l3, 1938, an electionwas
held wherein the qualifiedpropertytaxpayingvoters of the Santa Inde-
pendentSchool Districtauthorizedthe issuanceof $lO,OOO in bonds.
The transcriptof the proceedingshad in connectionwith the consolida-~
tion election,the assumptionelectionand the bond election,was sub-
mitted to the AttorneyGeneral'sofficefor approval,and it appears
from such~proceedingsthat at all times the H. H. Allen 251~acretract
of land was a part of the Santa IndependentSchool District.
          Subsequentto the action taken by the CountyBoard of Trustees
relativeto the transferenceof the H. H. Allen tract, there was a Veli-
datingAct adoptedby the Forty-fourthLegislature,Third Called Session,
carriedforward in the Vernon'sAnnotatedCivil Statutesas Article 2742n.
This Act rati5.ed,confirmedand validatedall acts of County Boards of
School Trusteesin any county irrthisState in laying out and attempting
to establish,combine,abolish or change any independentor common school
districtin the county, over which such County Board of Trusteeshad juris-
dictionunder and by virtue of Chapter339, Acts of the RegularSession of
the Forty-fourthLegislature,1935. In view of this Act and the certified
proceedingssubmittedto the AttorneyGeneral in connectionwith the appro-
val and issuanceof the bonds of 1938,,we think the conclusionwas properly
Hon. Edgar Maddox,page 2   (O-3&d



reachedthat the actiontheretoforetaken by the County Board of School
Trusteesin Erath County had-effectively
                                      transferredthe tract of land
in questfon.

          We have carefullystudiedall actionsofthe CountyZoard of
Trusteesof Erath County relativeto the H. H. Al1e.n251-acretract of
land, and have reachedthe conclugfonthat such tract is legallya part
of the Santa IndependentSchool.Bistrict; that the order of October2h,
1939, adoptedby the present County Board of School Trusteesis ineffec-
tive. In this order the Cmnty~Board concludedthat the action of the
CountyBoard in 1935, with referenceto the ~transference of this land,
was illegaland thereuponendeavoredto rescindsuch transfer.

          We.thinkthe conclusionof the,Board as to the illegalityof
the transferincorreot,and that the H. H. Allen tractmust remain a
part of the Santa IndependentSchool'Districtuntil such time as proper
legal steps arstaken to excludeit therefrom.

                                     Pours very truly

                                     ATTORNEY GENEBALOF TEXAS

                                     By /s/ ClarenceE. Crowe
                                     ClarenceE. Crowe, Assistant

APPNOVEWXU 16, 19Ll
./s/GroverSellers.
FINZT ASSISTANTATTORNTEGENE&IL

APPROVED:OFINroNCoNNsrrrn
PXI      CIllbIRMA‘w     ~.’

&&:nb